Name: COMMISSION REGULATION (EC) No 642/97 of 14 April 1997 limiting the term of validity of export licences for common and durum wheat flour and meal
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 15. 4 . 97 EN Official Journal of the European Communities No L 98/9 COMMISSION REGULATION (EC) No 642/97 of 14 April 1997 limiting the term of validity of export licences for common and durum wheat flour and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 9 thereof, refunds in respect of agricultural products 0, as amended by Regulation (EC) No 2026/83 (6); whereas such limiting of the term of validity of export licences entails a deroga ­ tion from Articles 27 (5) and 28 (5) of Commission Regu ­ lation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products Q, as last amended by Regulation (EC) No 495/97 (8); Whereas the application of the measures provided for in this Regulation must coincide with its entry into force in order to avoid risks of market disturbance: Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1527/96 (4), and in particular Article 7 ( 1 ) thereof, Whereas Article 7 ( 1 ) of Regulation (EC) No 1162/95 fixes the term of validity of export licences, in particular for products covered by CN codes 110100 11 , 1 101 00 15, 1 103 11 10 and 1 103 1 1 90; whereas that term of validity extends to the end of the fourth month fol ­ lowing that of issue of the licence; whereas the term of validity is fixed in accordance with market requirements and the need for sound management; Whereas current export commitments for common and durum wheat flour and meal for the 1996/97 marketing year make it desirable to limit the issuing of licences in order to avoid committing quantities from the new marketing year; whereas licences to be issued in forth ­ coming weeks must be reserved for exports in May and June 1997; whereas, to that end, the term of validity of export licences to be issued for execution up to 30 June 1997 must be limited; whereas a temporary derogation should accordingly be introduced from Article 7 ( 1 ) of Regulation (EC) No 1162/95; Whereas, in order to ensure sound management of the market and to prevent speculation, provision should be made for customs export formalities for certain export licences for end-of-marketing-year flour and meal to be completed by 30 June 1997 at the latest either as direct exports or exports under the arrangements laid down in Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export Article 1 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EC) No 1162/95, export licences for products covered by CN codes 1101 00 11 , 1101 00 15, 1103 11 10 and 1103 11 90 and applied for from the date of entry into force of this Regulation to 16 May 1997 shall be valid until 30 Tune 1997 only. 2 . Customs export formalities for the above licences must be completed by 30 June 1997 at the latest . That deadline shall also apply to the formalities referred to in Article 30 of Regulation (EEC) No 3665/87 in respect of products placed under the arrangements referred to in Regulation (EEC) No 565/80 under cover of such licences . One of the following shall be entered in Section 22 of the licences: LimitaciÃ ³n establecida en el apartado 2 del articulo 1 del Reglamento (CE) n ° 642/97 BegrÃ ¦nsning, jf. artikel 1 , stk 2, i forordning (EF) nr. 642/97 KÃ ¼rzung der GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 642/97 0 OJ No L 62, 7. 3 . 1980, p. 5. (&lt;) OJ No L 199, 22. 7. 1983, p. 12. 0 OJ No L 351 , 14. 12 . 1987, p. 1 . (8) OJ No L 77, 19 . 3 . 1997, p. 12. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37 . 0 OJ No L 117, 24. 5. 1995, p. 2 . ¥) OJ No L 190 , 31 . 7. 1996, p. 23. No L 98/ 10 f EN I Official Journal of the European Communities 15 . 4. 97 BegrÃ ¤nsning enligt artikel 1.2 i fÃ ¶rordning (EG) nr 642/97 . Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬ ­ Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 642/97 Limitation provided for in Article 1 (2) of Regulation (EC) No 642/97 Limitation prÃ ©vue Ã 1 article 1 er paragraphe 2 du rÃ ¨glement (CE) n0 642/97 Limitazione prevista all articolo 1 , paragrafo 2 del regola ­ mento (CE) n . 642/97 Beperking als bepaald in artikel 1 , lid 2, van Verordening (EG) nr. 642/97 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to licences applied for from the date of its entry into force . LimitaÃ §Ã £o estabelecida no n ? 2 do artigo 1 ? do Regula ­ mento (CE) n ? 642/97 Asetuksen (EY) N:o 642/97 1 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitus This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1997 . For the Commission Franz FISCHLER Member of the Commission